UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1826



TANYA ANGE DAVIS; BARBARA WILLIAMS; MICHAEL
ANGE; KAREN ANGE; JOHN ANGE; SANDRA ANGE,
incompetent, by her next friend, John Ange;
TANYA JEAN ANGE, infant, by her next friend,
Barbara Williams; GABRIELLE ANGE, infant, by
next friend, Michael Ange; BARBARA JEAN ANGE,
infant, by her next friend, John Ange,

                                          Plaintiffs - Appellants,

          versus

CITY OF CHESAPEAKE; JOHN OLIVER, Deputy City
Attorney; WALTER D. CLARK, Director, Depart-
ment of Social Services, City of Chesapeake;
CATHERINE B. GOLDBERG, Assistant Director,
Department of Social Services, City of Chesa-
peake; CAROL B. KERPELMAN, Chief of Services,
Department of Social Services, City of Chesa-
peake; PHYLLIS B. STEEN, Supervisor of Foster
Care, Department of Social Services, City of
Chesapeake; MARGARET B. HOUSTON, Social
Worker, Department of Social Services, City
of Chesapeake; JAMES D. CLARK, Social Worker,
Department of Social Services, City of
Chesapeake; DONNA J. CAMPBELL, Social Worker,
Department of Social Services, City of
Chesapeake; SUSAN B. WALLACE, Social Worker,
Department of Social Services, City of
Chesapeake; RAYMOND D. MCCOY, LCSW; WEARE A.
ZWEMER, LCP,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-95-524-2)


Submitted:   September 25, 1997        Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tanya Ange Davis, Barbara Williams, Michael Ange, Karen Ange, John
Ange, Sandra Ange, Tanya Jan Ange, Gabrielle Ange, Barbara Jean
Ange, Appellants Pro Se. Darlene Paige Bradberry, Thomas Jeffrey
Salb, BREEDEN, MACMILLAN & GREEN, Norfolk, Virginia; Ronald Stuart
Hallman, City Attorney, Chesapeake, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellants appeal the district court's order denying relief on

their 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Davis v. City of
Chesapeake, No. CA-95-524-2 (E.D. Va. May 17, 1996). We deny Appel-

lants' motions for an informal hearing and for the appointment of

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3